Citation Nr: 0033711	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  99-17 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

The veteran had verified active duty from December 1977 to 
December 1983.  His DD-214 also indicated that he had had two 
years, six months, and nine days of prior active service.

This appeal arose from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the veteran's 
claim of entitlement to service connection for hypertension 
as being not well grounded.

The veteran has alleged that he currently suffers from 
hypertension that is directly related to his period of active 
service.  The service medical records note that he was seen 
for complaints of intermittent dizziness, weakness, and 
shortness of breath of several months duration in 1977.  A 
five-day blood pressure check conducted in January 1977 did 
not result in a diagnosis of hypertension.  
Systolic/diastolic blood pressure readings of 150/100 and 
130/100 were noted on March 18 and March 23, 1977, 
respectively.  Subsequent readings were normal and the 
veteran's blood pressure at the time of his separation from 
service was 110/62.  

Private physician treatment records developed following 
service reflect a diagnosis of hypertension in March 1996.  
In a letter dated in January 1999, the veteran's private 
physician also wrote that he had seen the veteran since 1992 
and that he had had a history of hypertension since 1992, 
although it does not appear that treatment records for the 
period from 1992 to March 1996 are of record, with the 
exception of only a couple of records dated in 1995.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA R) has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (O.G.C. Prec. 
16-92).  For these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should request from the 
veteran the names and addresses of all 
medical care providers who treated the 
veteran for hypertension between the date 
of his discharge from service in December 
1983 and March 1996.  After securing the 
necessary releases, the RO should attempt 
to obtain these records.

2.  Once the above-requested records have 
been obtained and associated with the 
claims folder, the veteran should be 
afforded a VA cardiovascular examination 
by a qualified physician.  After 
reviewing the claims folder, to include 
the service medical records, the examiner 
should render an opinion as to whether it 
is at least as likely as not that the 
currently diagnosed hypertension is 
related to the symptoms and 
intermittently elevated blood pressure 
readings noted in service.  A complete 
rationale for the opinion expressed 
should be provided.  The claims folder 
should be made available to the examiner 
for review before the examination and the 
examiner is asked to indicate in the 
examination report that the entire claims 
file has been reviewed.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  In particular, the 
RO should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

4.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	JEFFREY D. PARKER
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





